DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by amendment.  See new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20080161200), hereinafter ‘Yu’, and further in view of Hiroyuki (JP 2002107433), hereinafter ‘Hiroyuki’.

Regarding Claims 1 and 10 , Yu teaches a magnetic sensor used to detect a detection target substance in a sample, the magnetic sensor comprising: a substrate having a first surface and a second surface, which is opposite the first surface (Para [0078] silicon substrate; Fig. 5 silicon substrate having top and bottom surface); a magnetoresistive effect element provided on the first surface of the substrate (Fig. 5, MR layer), wherein the resistance of the magnetoresistive effect element changes in accordance with an input magnetic field (Para [0044] describing magnetoresistive layer detects magnetic field signals by the resistance changes of a magnetic sensing element as a function of the amount and direction of magnetic flux being sensed by the element); and a protective layer that covers the magnetoresistive effect element layer (Fig. 5, layer 52 covering MR layer; Para [0078] silicon oxide layer); wherein a surface of the protective layer, which is positioned on top of the magnetoresistive effect element (Fig. 5, protective layer 52 positioned on top of element MR layer).
Yu fails to explicitly disclose the protective layer is in direct contact with the magnetoresistive effect element and the protective layer having a prescribed surface roughness.
Hiroyuki teaches a magnetic sensor having the protective layer is in direct contact with the magnetoresistive effect element (Fig. 2, protective layer 8 in direct contact with magnetic sensing part constituted of magetoresistive film 2a-2d; Para [0030]) and a protective layer having a prescribed surface roughness (Para [0012] protective film has roughness of 1.0 micro-m or less) for the benefit of  preventing unevenness of the surface of the protective film from being adsorbed on the magnetic medium and to realize a good sliding characteristic (Para [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the protective layer is in direct contact with the magnetoresistive effect element and the protective layer having a prescribed surface roughness for the benefit of  preventing unevenness of the surface of the protective film from being adsorbed on the magnetic medium and to realize a good sliding characteristic as taught by Hiroyuki in Para [0012].

Regarding Claims 3 and 13, Yu further teaches wherein a thickness of the protective layer on the magnetoresistive effect element is 3~200 nm (Para [0078] 10-20 nm thick).

Regarding Claims 5 and 15, Yu further teaches wherein the magnetoresistive effect element is a GMR element (Para [0069] he present invention involves the use of magnetically labeled targets; magnetically-labeled targets (e.g., super-paramagnetic particles, used in magnetoresistive-based biochips) may be detected using an integrated magnetic field sensor such as a giant magnetoresistive (GMR)).

Regarding Claims 6 and 16, Yu further teaches wherein the detection target substance is a biomolecule (Para [0005] The present invention relates to the field of surface modification of a substrate so that a biomolecule may be attached to it).

Regarding Claim 7, Yu further teaches the magnetic sensor according to claim 1; and a support unit that supports the magnetic sensor (Para [0024] fabrication techniques known in the semiconductor industry to form an array of sensors, each sensor being wire bonded for individual detection, and the sensor may be packaged in a chip configuration or package).

Regarding Claim 8, Yu further teaches wherein a probe, which is capable of bonding specifically with the detection target substance, is present on the surface of the protective layer (Para [0027] showing the configuration of substrate, probe, target (biotinylated), and label; Para [0024]   a plurality of probe biomolecules attached to the polyanhydride layer through an amine group on the biomolecule, whereby the probe biomolecules are attached as different populations in each discrete physical area each chip may contain a large array of biosensors having a variety of probe molecules; Clm 24).

Regarding Claim 9, Yu further teaches the magnetic detection device according to claim 7; a magnetic field generation unit (Para [0024] each chip may contain a large array of biosensors having a variety of probe molecules (e.g., DNA probes) attached thereto. A magnetic sensing apparatus may be provided for use with bead-labeled analytes, where the beads are magnetic or ferromagnetic particles); and a holding unit capable of holding the sample (Clm 21, probe biomolecule attached to polyanhydride layer on polyamine); wherein the magnetic detection device is provided such that the magnetic sensor can contact the sample held in the holding unit (Clms 21 and 23 substrate having polyamine layer comprises magneto resistive layer); and the magnetic field generation unit is provided such that a magnetic field is applied on the magnetic sensor, which contacts the sample held in the holding unit (Clm 22, substrate has magnetic properties; Clms 21-24).

Allowable Subject Matter
Claims 2, 4, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 2 and 11, the closest prior art fails to disclose “wherein a lower limit of a mean roughness Ra of the surface of the protective layer is 0.1 nm, and an upper limit of the mean roughness Ra is half a thickness of the protective layer, on the magnetoresistive effect element” in combination with all other limitations of the claim and base claim would render the claim allowable.  
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 4 and 14, the closest prior art fails to disclose nor would it be obvious to combine “wherein the mean roughness Ra of the protective layer is 0.2~5.0 nm” in combination with all other limitations of the claim and base claim would render the claim allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 12, the closest prior art fails to disclose “wherein a mean roughness Ra of the surface of the protective layer is adjusted to within a prescribed range by implementing a CVD process or polishing process on the surface of the protective layer which is positioned on the magnetoresistive effect element” in combination with all other limitations of the claim and base claim would render the claim allowable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2858